Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 26, 2015

                                     No. 04-15-00038-CV

                            IN THE INTEREST OF LG, a child,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02864
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
         This is an accelerated appeal of an order terminating appellant’s parental rights.
Accordingly, this court must dispose of this appeal no later than 180 days after the date the
notice of appeal was filed. TEX. R. JUD. ADMIN. 6. The reporter’s record for this appeal was due
to be filed on February 9, 2015. The record has not been filed.

       It is therefore ORDERED the reporter’s records must be filed in this court no later than
ten days from the date of this order. FURTHER REQUESTS FOR EXTENSIONS OF TIME
TO FILE THE RECORD ARE DISFAVORED.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court